Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10 & 15, drawn to a “hairstyle-stabilizing composition comprising (V1) a polyurethane urea which is obtained by reacting components of a reaction mixture…comprising at least A) one polyisocyanate component… B) one polymeric polyol component, C) one amino-functional chain extender component… D) optionally further hydrophilizing components different from C2), E) optionally hydroxy-functional compounds… F) optionally a compound having exactly one isocyanate-reactive group… and G) optionally an aliphatic polyisocyanate component...”

Group II, claim(s) 13, drawn to a “a method for styling a hairstyle with at least the steps of: F1) treating the hair of a user with a hairstyle-stabilizing composition as claimed in claim 1…”
Group III, claim(s) 14, drawn to a “method for producing a hairstyle-stabilizing composition, comprising: i. producing a polyurethane urea (V1) from an isocyanate group-containing prepolymer a… ii. reacting the pre polymer a. with at least C) a mixture C)… iii. mixing the polyurethane urea (V1) with at least one polycarbodiimide (V2), produced from aliphatic or cycloaliphatic polyisocyanates, to obtain the hairstyle-stabilizing composition”.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
1. Polyisocyanate A)- elect one polyisocyanate A) for examination from the specification claims and Examples (e.g. 1,4-butylene diisocyanate).  Applicant should designate whether their election is aliphatic, cycloalphatic or neither;
 2.  B)-One Polymeric Polyol Component- elect at least one polymeric polyol component for examination from the specification, examples and claims (e.g. a polyol comprising succinic acid with a polyhydric alcohol);
3. C)-“One Amino-Functional Chain Extender Component”- Elect a chain extender from: C1) those having at least 2 isocyanate-reactive amino groups, comprising an aminofunctional compound that does not have any ionic or ionogenic groups or C2) one amino-functional chain extender component having at least 2 isocyanate-reactive amino groups that has ionic or iono-genic groups, or both;
4. D)-Optional “Further Hydrophilizing Components Different From C2)”-present or absent;
5. E)-Optional “Hydroxy-Functional Compounds having a Molecular Weight…”- present or absent;
6. F)-Optional Compound Having Exactly One Isocyanate-Reactive Group or a Compound having more than One Isocyanate-Reactive Group – Present or absent? If present is a compound having exactly one isocyanate-reactive group present? Is a compound having more than one isocyanate-reactive group, where only one of the isocyanate-reactive groups reacts with isocyanate groups present in the reaction mixture, or both; 
7. G)-Optional Aliphatic Polyisocyanate Component-present or absent;
8. Polyurethane urea has at least one of the components C2) or D)- Is component C2 present, component D present or both? If component C is present, Applicant is further required to elect a C1 or C2 component for examination from the specification, claims, and Examples. If component D is present, Applicant is further required to elect a component D and/or D1 for examination from the specification, examples and claims.
9. (V2) -Polycarbodiimide Component- produced from aliphatic or cycloaliphatic polyisocyanates? Elect at least one aliphatic and/or cycloaliphatic polyisocyanates from the specification, examples and claims with all moieties defined (e.g. compound of general formula (III) in which R2 is … R6 is …); 
10. Step F2)-heat treating the hair of the user- Present or absent. If present, is it performed before or after step F1) or performed BOTH before and after step F1)? 
11. Step F4)-drying the hair-Present or absent. If present, is it performed before or after step F1) or performed BOTH before and after;
12. Step F5) bringing the hair into contact with water-Present or absent?
13. Step F6) repeating at least once at least part of steps F4) and F5). Are steps F4) and F5) repeated? If so, which steps (e.g. F4), F5), or both F4) and F5))?.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1 & 13-15. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a compositions comprising a “(V1) polyurethane urea obtained by reacting the components…and (V2) a polycarbodiimide…”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of DVORCHAK (EP1591502; X-reference) and Craun (US 5104928).  DVORCHAK in Example 5 teaches a composition comprising: V1) Polyurethane Dispersion B and V2) a carbodiimide crosslinker ([0043], [0051] & [0052]). DVORCHAK teaches PU Dispersion B is a reaction product comprising hexamethylene diisocyanate (HDI; i.e. a “polyisocyanate component having…”), neopentyl glycol (i.e. a polyol), ethylene diamine (i.e. an aminofunctional compound that does not have any ionic or ionogenic groups) and dimethylolpropionic acid (i.e. component D; further hydrophilizing component different from C2 which provides carboxyl/carboxylate groups; [0043], [0051] & [0052]). More broadly, DVORCHAK teaches dipolyols (e.g. neopentyl glycol) and polyols including polyester polyols (i.e. a polymeric polyol), polyetherpolyols (i.e. a polymeric polyol) and polycarbonate polyols (i.e. a polymeric polyol) are suitable for the polyol component ([0024], [0051] & [0052]). DVORCHAK teaches carbodiimides described in U.S. Patents 5,104,928 (i.e. Craun) as suitable for inclusion in their invention. Craun teaches the carbodiimides which are produced from aliphatic isocyanate (col. 6, ll. 40-65).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/            Examiner, Art Unit 1619       

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619